Case 2:20-cv-00004-JRG Document 242 Filed 08/17/21 Page 1 of 2 PageID #: 6059




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

JOE ANDREW SALAZAR,                              §
                                                 §
                Plaintiff,                       §
                                                 §
v.                                               §   CIVIL ACTION NO. 2:20-CV-00004-JRG
                                                 §
AT&T MOBILITY LLC, SPRINT UNITED                 §
MANAGEMENT COMPANY, T-MOBILE                     §
USA INC, CELLCO PARTNERSHIP, INC.                §
D/B/A VERIZON WIRELESS, INC.,                    §
                                                 §
                Defendants.                      §


                                    FINAL JUDGMENT

       A jury trial commenced in the above-captioned case on August 2, 2021, and on August 9,

2021, the jury reached and returned its unanimous verdict finding that Defendants AT&T Mobility

LLC; Sprint United Management Company; T-Mobile USA, Inc.; Cellco Partnership d/b/a

Verizon Wireless, Inc. (“Defendants”) did not infringe any of Claims 1–7, 29–30, and 34 of U.S.

Patent No. 5,802,467 (collectively, the “Asserted Claims”); and that none of the Asserted Claims

are invalid. (Dkt. No. 239).

       Pursuant to Rule 58 of the Federal Rules of Civil Procedure, and in accordance with the

jury’s unanimous verdict and the entirety of the record, the Court hereby ORDERS and ENTERS

JUDGMENT as follows:

       1.      Defendants did not infringe any of the Asserted Claims;

       2.      None of the Asserted Claims are invalid;
Case 2:20-cv-00004-JRG Document 242 Filed 08/17/21 Page 2 of 2 PageID #: 6060




        3.     Pursuant to Federal Rule of Civil Procedure 54(d), Local Rule CV-54, and

               28 U.S.C. § 1920, Defendants are the prevailing party in this case and shall recover
    .
               their costs from Plaintiff Joe Andrew Salazar; and

        4.     All other requests for relief now pending and requested by either party but not

               specifically addressed herein are DENIED.

        All other requests for relief regarding the above-captioned case, including but not limited

to Motions pursuant to 35 U.S.C. § 285, shall be filed within 28 days of this Judgment.

        The Clerk of the Court is directed to CLOSE the above-captioned case.

        So ORDERED and SIGNED this 17th day of August, 2021.




                                                          ____________________________________
                                                          RODNEY GILSTRAP
                                                          UNITED STATES DISTRICT JUDGE




                                                 2
